MEMORANDUM **
Marcus Ruben Ellington appeals pro se from the district court’s order dismissing his civil rights action for failure to follow court orders and rules. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.
*797A district court’s dismissal of an action for failure to comply with a court order “should not be disturbed unless there is a definite and firm conviction that the court below committed a clear error of judgment in the conclusion it reached upon a weighing of the relevant factors.” Id. (internal quotations omitted). We conclude that the district court did not abuse its discretion in dismissing Ellington’s action for failing to comply with numerous court orders and rules. See id. at 1260-61.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.